Citation Nr: 1743394	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel






INTRODUCTION

The Veteran served on active duty from October 1971 to November 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case, originally certified to the Board in June 2012, was previously remanded by a different Veterans Law Judge (VLJ) in October 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's prior remand contained a request for, among other things, a VA mental health examination addressing the nature and etiology of the Veteran's current psychiatric disabilities.  Such an examination was conducted in January 2017, but it incorporates the provisions of Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-V).

As indicated above, this case was first certified to the Board in June 2012.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, 4th Edition (DSM-IV) and replace them with references to the recently updated DSM-V. See 79 Fed. Reg. 45093 (August 4, 2014).  These provisions apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308 (March 19, 2015).  

In view of the above, were the Board to proceed on this case, it would be doing so utilizing a VA examination report that employed the incorrect edition of the DSM in rendering mental health diagnoses.  It is therefore imperative that the Board remand this case for a VA examination that, while addressing the same core questions posed by the earlier examination, properly employs the DSM-IV.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must afford the Veteran a VA mental health examination, conducted by a psychiatrist or psychologist, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should confirm or rule out diagnoses of depression, PTSD, and any other acquired psychiatric disorder.  All diagnoses must employ the DSM-IV standards, particularly in regard to PTSD, as the date that the Veteran's claim was certified to the Board (in 2012) precludes application of the DSM-V standards.  If the examiner determines that any acquired psychiatric disorder has been present for any portion of the period of the claim (i.e., since January 2010), the examiner must provide an opinion with respect to each such disorder as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated in or is otherwise etiologically related to the Veteran's active service.

The examiner must provide a rationale for all proffered opinions.  In providing his or her opinion, the examiner must address the June 2010 VA examiner's diagnosis of the Veteran with PTSD.  If the examiner disagrees with this diagnosis, this disagreement must be fully explained.  The examiner must also address the Veteran's service treatment records, which show that between November 1973 and his discharge in November 1974, he visited the mental health clinic on three occasions, reported frequent trouble sleeping, and was noted to be a loner, confused unstable, and subject to moods of depression. The examiner must also address the Veteran's lay statements to the effect that he continues to have nightmares involving the bombs he loaded into aircraft during service being dropped on women and children in Vietnam.

2.  Then, this claim must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before recertification of the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




